Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 8 is objected to because of the following informalities:  “the equation” should be “[[the]] an equation.  

Claim 18 is objected to because of the following informalities:  “the equation” should be “[[the]] an equation.  

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tezcan (US 20210202789).

Regarding claim 14. Fig 19G (side view) and Fig 19H (plan view) of Tezcan discloses A semiconductor device comprising:
a III-V compound substrate 904 [0066] comprising a device region (area 948) and an alignment mark region (area 928); and
a plurality of three-dimensional alignment marks 928 in the alignment mark region [0131], 
each of the alignment marks comprising a protrusion portion extending over a surface of the III-V compound substrate (Fig 19G, [0131]).

Regarding claim 15. Tezcan discloses The semiconductor device of claim 14, wherein each of the three-dimensional alignment marks comprises a hexagonal shaped alignment mark having a predetermined height and characterized by at least three directional growth surfaces (Fig 19G, [0131]).

Regarding claim 17. Tezcan discloses The semiconductor device of claim 15, wherein the protrusion portion has a shape of an isosceles triangle or a trapezoid with a base substantially flush with a surface of the III-V compound substrate in a cross-sectional view (Fig 19G).

Regarding claim 20. Tezcan discloses The semiconductor device of claim 14, wherein the device region comprises a plurality of semiconductor fins 948 arranged in parallel to each other (Fig 19G/Fig 19H).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tezcan (US 20210202789).

Regarding claim 16. Tezcan discloses The semiconductor device of claim 15, Tezcan discloses wherein the protrusion portion has an isosceles triangle or trapezoid shape (Fig 19G).
But Tezcan does not explicitly disclose a base angle in a range between 58 degrees and 65 degrees in a cross-sectional view.
However, the ordinary artisan would have recognized the range to be a result effective variable.  Thus, it would have been obvious that Tezcan’s protrusion portio within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Allowable Subject Matter
Claims 1-13 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “etching the first surface portion and the second surface portion of the III-V compound substrate using the hardmask layer as a mask to form a plurality of trenches; and epitaxially regrowing a semiconductor layer in the trenches to form the alignment marks extending to a predetermined height over the processing surface of the III-V compound substrate”.

Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 18. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the protrusion portion has a shape of an isosceles triangle and the predetermined height is determined using the equation:
                
                    H
                    =
                    (
                    
                        3
                    
                    /
                    2
                    )
                    *
                    W
                     
                
            ,
wherein H is the predetermined height, and W is a width of the base of the isosceles triangle”.

Regarding claim 19. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the III-V compound substrate comprises an N-GaN epitaxial layer, and the alignment marks comprise a p-GaN epitaxial layer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Changhyun Yi/Primary Examiner, Art Unit 2826